NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


             WENDY SCHNEIDER FISHER, Petitioner/Appellee,

                                         v.

               KYLE THANIEL FISHER, Respondent/Appellant.

                            No. 1 CA-CV 16-0454 FC
                                 FILED 6-15-2017


            Appeal from the Superior Court in Yavapai County
                        No. V1300DO201580241
           The Honorable Jeffrey G. Paupore, Judge Pro Tempore

                                   VACATED


                                    COUNSEL

Jeffrey M. Zurbriggen, P.C., Phoenix
By Jeffrey M. Zurbriggen
Counsel for Petitioner/Appellee

Jonathan D. Conant, Attorney At Law, PLLC, Prescott
By Jonathan D. Conant
Counsel for Respondent/Appellant


                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.
                             FISHER v. FISHER
                            Decision of the Court

W I N T H R O P, Judge:

¶1            Kyle Thaniel Fisher (“Father”) appeals the superior court’s
order affirming an order of protection filed by Wendy Schneider Fisher
(“Mother”) on behalf of the parties’ minor daughter (“S.F.”) and notice of
positive Brady indicators (“Notice of PBI”). For the following reasons, we
vacate the order of protection and Notice of PBI, and quash the order
affirming the order of protection and Notice of PBI against Father.

                 FACTS AND PROCEDURAL HISTORY

¶2            The parties, who are married and engaged in a protracted and
contentious dissolution proceeding, have two children in common, a minor
son (“T.F.”), born in 2000, and S.F., born in 2002. Pursuant to temporary
orders issued in 2015 and subsequent events, T.F. lives primarily with
Father, and S.F. lives primarily with Mother, although each parent is
granted parenting time with the other child.

¶3            On April 20, 2016, Mother sought an order of protection on
behalf of S.F. against Father. See Ariz. Rev. Stat. (“A.R.S.”) § 13-3602(A)
(Supp. 2016). Mother alleged that in approximately November 2015, T.F.
had burned S.F.’s arm with a lighter; in February 2016, Father had
threatened to remove S.F.’s bedroom door from its hinges because S.F.
refused to join the family for dinner; and in March 2016, T.F. had pointed a
gun at S.F. in Father’s presence. The court signed the order of protection
the same day. Pursuant to A.R.S. § 13-3602(G)(4),1 the court included in the
order a Notice of PBI, finding that Father posed a “credible threat” to S.F.’s
safety; prohibiting Father from purchasing, receiving, or possessing
firearms or ammunition; and requiring that Father surrender any such
items to the Yavapai County Sheriff’s Office. After being served with the
order, Father requested a hearing, which the court set for May 16, 2016.

¶4            Mother and Father testified at the May 16, 2016 hearing.
Relying solely on the March 2016 gun incident, the superior court affirmed
the order of protection and Notice of PBI.

¶5           The superior court denied Father’s motion for
reconsideration, and we have jurisdiction over Father’s timely notice of




1      See also 18 U.S.C. § 922(g)(8)(C)(i) (West 2017).



                                       2
                              FISHER v. FISHER
                             Decision of the Court

appeal.2 See A.R.S. § 12-2101(A)(5)(b) (2016); Ariz. R. Prot. Order P. 42(a)(2),
(b)(2); Mahar v. Acuna, 230 Ariz. 530, 533-34, ¶¶ 11-12, 287 P.3d 824, 827-28
(App. 2012).3

                                  ANALYSIS

¶6           Father argues that the superior court abused its discretion in
granting and affirming the order of protection and Notice of PBI.

¶7             We review the superior court’s order of protection for an
abuse of discretion. Cardoso, 230 Ariz. at 619, ¶ 16, 277 P.3d at 816; cf. LaFaro
v. Cahill, 203 Ariz. 482, 485, ¶ 10, 56 P.3d 56, 59 (App. 2002) (stating that this
court reviews an injunction against harassment for an abuse of discretion).
The superior court abuses its discretion “when the record, viewed in the
light most favorable to upholding the trial court’s decision, is devoid of
competent evidence to support the decision.” Mahar, 230 Ariz. at 534, ¶ 14,
287 P.3d at 828 (citations omitted).

¶8              “[G]ranting an order of protection when the allegations fail to
include a statutorily enumerated offense constitutes error by the court.”
Savord v. Morton, 235 Ariz. 256, 259, ¶ 11, 330 P.3d 1013, 1016 (App. 2014);
see also A.R.S. § 13–3601(A) (Supp. 2016) (listing offenses that may constitute
domestic violence and justify the issuance of an order of protection).

¶9            In seeking the order of protection, Mother relied on three
events: two (the November 2015 arm incident and the March 2016 gun
incident) involved solely the alleged actions of T.F., and not Father. Those
allegations failed to meet the threshold requirements of § 13–3601 because
they were not allegations that Father committed acts of domestic violence
against S.F. See Savord, 235 Ariz. at 259, ¶¶ 12-13, 330 P.3d at 1016. The
third event (the February 2016 door incident) involved Father, but based on


2      An order of protection expires one year after service on the
defendant. A.R.S. § 13-3602(K). Accordingly, the order of protection served
on Father in April 2016 has expired. However, because an order of
protection carries with it “significant collateral legal and reputational
consequences” that last beyond the order’s expiration, the expiration of the
court’s order does not render Father’s appeal moot. Cardoso v. Soldo, 230
Ariz. 614, 619, ¶ 14, 277 P.3d 811, 816 (App. 2012).

3       On April 18, 2017, Mother petitioned for a renewed order of
protection. By that time, the parties’ family law case had been transferred
to a different judge, who denied Mother’s renewed petition on May 4, 2017.


                                        3
                             FISHER v. FISHER
                            Decision of the Court

the facts presented, was not a recognized offense for which a court may
grant an order of protection against Father. See id. Although we
understand the superior court’s concern in erring on the side of caution,
absent more, the court erred in granting and affirming the order of
protection against Father on this ground.

¶10            For these same reasons, Father is correct in arguing the
superior court erred in issuing the Notice of PBI because he did not pose a
credible threat of harm to S.F. See id. at 260, ¶ 20, 330 P.3d at 1017 (imposing
a higher standard, a “credible threat” to specifically designated persons,
when a Notice of PBI is requested (citing Mahar, 230 Ariz. at 534, ¶ 15, 287
P.3d at 828)). We review de novo the application of Arizona and federal law
to the facts. Mahar, 230 Ariz. at 534, ¶ 14, 287 P.3d at 828 (citation omitted).

¶11          We agree with Father that no evidence was presented that
could support finding he posed a credible threat of harm to S.F.
Considering the lack of evidence supporting both the order of protection
and the Notice of PBI, Father is entitled to have the Notice of PBI quashed.

¶12           Both parties request attorneys’ fees on appeal. After
considering the factors enumerated in Rule 39, Ariz. R. Prot. Order P., we
award Father a reasonable amount of attorneys’ fees on appeal, as well as
his taxable costs, upon compliance with Rule 21, ARCAP.

                                CONCLUSION

¶13          For the aforementioned reasons, we vacate the order of
protection and Notice of PBI, and quash the order affirming the order of
protection and Notice of PBI against Father.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4